          Case 4:19-cv-05176-SMJ              ECF No. 1   filed 07/02/19   PageID.1 Page 1 of 6



 1 Laura E. Kruse, WSBA #32947
   Forsberg & Umlauf, P.S.
 2 901 Fifth Avenue, Suite 1400
   Seattle, WA 98164
 3 Telephone: 206-689-8500
   Email: LKruse@FoUm.law
 4 Attorneys for Defendants Christopher
   Whited and Patterson Dental Supply, Inc.
 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
 8                                        AT RICHLAND

 9 LAURA J. WILLIAMSON,                                   No. 4:19-cv-05176

10                               Plaintiff,               NOTICE OF REMOVAL OF
                                                          CIVIL ACTION UNDER
11            vs.                                         28 U.S.C. §1441(A)

12 CHRISTOPHER WHITED,                                    (REMOVED FROM
   PATTERSON DENTAL SUPPLY,                               WALLA WALLA COUNTY
13 INC.,                                                  SUPERIOR COURT
                                                          CAUSE NO. 19-2-00398-36)
14                               Defendants.

15
     TO:                   Clerk of the Court;
16
     AND TO: Counsel of record.
17
               PLEASE TAKE NOTICE that Defendants Christopher Whited and
18
     Patterson Dental Supply, Inc. (“Defendants”) hereby remove to this Court the state
19
     court action described below on the grounds stated herein.
20
                                                                           FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                                      ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 1                                            901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                                SEATTLE, WASHINGTON 98164
                                                                           (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
          Case 4:19-cv-05176-SMJ        ECF No. 1   filed 07/02/19   PageID.2 Page 2 of 6



 1                                 I.       INTRODUCTION

 2             On May 22 2019, plaintiff commenced a lawsuit in Walla Walla County

 3 Superior Court entitled Laura J. Williamson v. Christopher Whited, Patterson

 4 Dental Supply, Inc. Defendant Patterson Dental Supply, Inc. was served with the

 5 Summons and Complaint on June 4, 2019. Declaration of Laura E. Kruse, Ex. 1.

 6             The Complaint does not specify a specific damages amount, but medical

 7 bills exceed $215,000. Kruse Decl., ¶ 3 and Ex. 2.

 8             This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is

 9 being filed “…within thirty days after receipt by the defendant, through service or

10 otherwise, of a copy of other paper from which it may first be ascertained that the

11 case is one which is or has become removable...” 28 U.S.C. § 1446(b). Defendant

12 was served with the Summons and Complaint on June 4, 2019. Kruse Decl., Ex. 1.

13             Defendant Christopher Whited resides in the County of Nez Perce, Idaho.

14 Defendant Patterson Dental Supply, Inc. is a Minnesota corporation with

15 headquarters located in St. Paul, Minnesota.              Exs. 3 and 4.           Plaintiff is a

16 Washington resident. Ex. 4.

17

18

19

20
                                                                     FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                                ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 2                                      901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                          SEATTLE, WASHINGTON 98164
                                                                     (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
          Case 4:19-cv-05176-SMJ       ECF No. 1   filed 07/02/19   PageID.3 Page 3 of 6



 1                               II.    BASIS FOR REMOVAL

 2 A.          There is Complete Diversity of Citizenship under 28 U.S.C. § 1332.

 3             This Court has subject matter jurisdiction over this civil action pursuant to

 4 28 U.S.C. § 1332(a)(1), and this action is one which can be removed to this Court

 5 by defendants Christopher Whited and Patterson Dental Supply, Inc. pursuant to 28

 6 U.S.C. § 1441(a) and (b) in that it is a civil action between citizens of different

 7 states and the amount in controversy exceeds the sum of $75,000, exclusive of

 8 interest and costs.

 9             The plaintiff is a resident of the State of Washington. Kruse Decl., Ex. 4.

10 Defendant Christopher Whited resides in the County of Nez Perce, Idaho.

11 Defendant Patterson Dental Supply, Inc. is a Minnesota corporation with

12 headquarters located in St. Paul, Minnesota. Kruse Decl., Exs. 3 and 4. Removal

13 of the plaintiff’s action to this Court is proper because there is complete diversity

14 of citizenship of the parties pursuant to 28 U.S.C. § 1332.

15 B.          The Amount in Controversy Exceeds the Jurisdictional Minimum.

16             Plaintiff seeks to recover in excess of $75,000 in damages against

17 defendants. Kruse Decl., ¶ 3 and Ex. 2.

18

19

20
                                                                    FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                               ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 3                                     901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                         SEATTLE, WASHINGTON 98164
                                                                    (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
          Case 4:19-cv-05176-SMJ      ECF No. 1   filed 07/02/19   PageID.4 Page 4 of 6



 1 C.          This Notice of Removal is Timely Under 28 U.S.C. § 1446(b) and (c).

 2             This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is

 3 being filed “…within thirty days after receipt by the defendant, through service or

 4 otherwise, of a copy of other paper from which it may first be ascertained that the

 5 case is one which is or has become removable...” 28 U.S.C. § 1446(b). Defendant

 6 Patterson Dental Supply, Inc. was served with the Summons and Complaint on

 7 June 4, 2019. Kruse Decl., Ex. 1.

 8 D.          This Notice of Removal Complies with the Applicable Local Rules, and
               Venue Is Proper in the Eastern District of Washington under 28
 9             U.S.C. § 128(b).

10             This Notice of Removal complies with all applicable Federal Rules of Civil
     Procedure and Local Rules. Defendants Christopher Whited and Patterson Dental
11
     Supply, Inc. have attached to the Declaration of Laura E. Kruse, filed in support of
12
     this Notice, copies of all process, pleadings, and orders served upon it in the state
13
     court action, as required by 28 U.S.C. § 1446. Venue is proper in this District
14 pursuant to 28 U.S.C. §§ 128(b) and 1391, because this District encompasses

15 Walla Walla County, the county listed in the state court complaint served on
     Defendants.
16
               Defendants are serving plaintiff with copies of this Notice of Removal and
17
     the supporting Declaration of Laura E. Kruse (with exhibits).
18

19

20
                                                                   FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                              ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 4                                    901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                        SEATTLE, WASHINGTON 98164
                                                                   (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
          Case 4:19-cv-05176-SMJ      ECF No. 1    filed 07/02/19   PageID.5 Page 5 of 6



 1                                    III.   CONCLUSION

 2             Plaintiff’s civil action, originally filed in Walla Walla County Superior

 3 Court for the State of Washington, may be removed pursuant to 28 U.S.C. 1441

 4 and 1446 to the United States District Court for the Eastern District of Washington

 5             Dated this 2nd day of July, 2019.

 6                                  FORSBERG & UMLAUF, P.S.

 7                                  By: s/ Laura E. Kruse
                                        Laura E. Kruse, WSBA #32947
 8                                      FORSBERG & UMLAUF, P.S.
                                        901 Fifth Avenue, Suite 1400
 9                                      Seattle, WA 98164
                                        Tel:      206-689-8500
10                                      Fax:      206-689-8501
                                        E-mail: LKruse@FoUm.law
11                                      Attorneys for Defendants Christopher Whited
                                        and Patterson Dental Supply, Inc.
12

13

14

15

16

17

18

19

20
                                                                    FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                               ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 5                                     901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                         SEATTLE, WASHINGTON 98164
                                                                    (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
          Case 4:19-cv-05176-SMJ      ECF No. 1   filed 07/02/19   PageID.6 Page 6 of 6



 1                               CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the

 3 State of Washington that I am now and at all times herein mentioned, a citizen of

 4 the United States, a resident of the State of Washington, over the age of eighteen

 5 years, not a party to or interested in the above-entitled action, and competent to be

 6 a witness herein.

 7             On the date given below I caused to be served the foregoing NOTICE OF

 8 REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §1441(A) on the following

 9 individuals in the manner indicated:

10 Bradley Johnson
   Bradley Johnson Lawyers
11 1333 Stewart Street
   Seattle, WA 98109
12 (X) Via Hand Delivery
   (X) Via E-Mail
13

14             SIGNED this 2nd day of July, 2019, at Seattle, Washington.

15

16                                            s/ Honor M. McQueen
                                              Honor M. McQueen
17

18

19

20
                                                                   FORSBERG & UMLAUF, P.S.
     NOTICE OF REMOVAL OF CIVIL ACTION UNDER                              ATTORNEYS AT LAW
     28 U.S.C. §1441(A) – PAGE 6                                    901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 4:19-CV-05176                                        SEATTLE, WASHINGTON 98164
                                                                   (206) 689-8500  (206) 689-8501 FAX
     2401795 / 3638.0001
